Case 19-11739-LSS   Doc 754   Filed 08/18/20   Page 1 of 7
Case 19-11739-LSS   Doc 754   Filed 08/18/20   Page 2 of 7



                    Exhibit A
                                                        Case 19-11739-LSS                Doc 754            Filed 08/18/20          Page 3 of 7
                                                                                                 Exhibit A
                                                                                          Served Via First-Class Mail


                         NAME                                      ADDRESS 1                             ADDRESS 2                          ADDRESS 3           ADDRESS 4          CITY       STATE       ZIP
 AIRGAS USA, LLC                                  ATTN: CARRIE ANN DODSON                     110 WEST 7TH ST                   STE 1400                                    TULSA             OK      74119
 BOCA MIZNER CLEANERS                             ATTN: LUIS ALBERTO RINCON                   1900 NW 2ND AVE                                                               BOCA RATON        FL      33432-1650
 BREE DARTHARD                                    7016 BRYCE CANYON                                                                                                         MCKINNEY          TX      75072
 BRITTANY WILLIS                                  1560 QUAIL DR                               APT 6                                                                         WEST PALM BEACH   FL      33409
 BROTHERS PRODUCE OF AUSTIN, INC.                 C/O MCCARRON & DIESS                        ATTN: BLAKE SURBEY                4530 WISCONSIN AVENUE NW       SUITE 301    WASHINGTON        DC      20016
 C & J M SERVICES INC.                            19749 CRYSTAL ROCK DR                       APT #23                                                                       GERMANTOWN        MD      20874
 C & JM SERVICES INC.                             21 SOUTH SUMMIT AVE.                        PO BOX 923                                                                    GAITHERSBURG      MD      20877
 CALIFORNIA DEPARTMENT OF TAX AND FEE
 ADMINISTRATION (FUNCTIONAL SUCCESSOR TO BOARD
 OF EQUALIZATION 7/1/17)                          SPECIAL OPS, MIC:55                         PO BOX 942879                                                                 SACRAMENTO        CA      94279-0055
 CALIFORNIA DEPARTMENT OF TAX AND FEE
 ADMINISTRATION /SPECIAL OPS, MIC:55              ATTN: SUSAN SINETOS                         PO BOX 942879                                                                SACRAMENTO         CA      94279-0055
 CARTER, DEBRA                                    PO BOX 552182                                                                                                            OPA LOCKA          FL      33055-0182
                                                                                                                                                               1313 MARKET
                                                                                              ATTN: HENRY JAFFE & KENNETH A.                                   STREET,
 CENTURYLINK COMMUNICATIONS, LLC                  C/O PEPPER HAMILTON LLP                     LISTWAK                           HERCULES PLAZA, SUITE 5100     PO BOX 1709 WILMINGTON         DE      19899-1709
                                                                                              ATTN: EDWIN H. CALDIE, KEVIN P.   50 SOUTH SIXTH STREET, SUITE
 CENTURYLINK COMMUNICATIONS, LLC                 C/O STINSON LLP                              KITCHEN AND LOGAN R. KUGLER       2600                                        MINNEAPOLIS       MN      55402
 CENTURYLINK COMMUNICATIONS, LLC                 C/O STINSON LLP                              ATTN: LUCAS L. SCHNEIDER          1050 17TH STREET, SUITE 2400                DENVER            CO      80265
 CHEFS' PRODUCE DALLAS, INC.                     ATTN: MICHAEL PIORKOWSKI                     1654 TERRE COLONY CT                                                          DALLAS            TX      75212
 CITY OF FAIRVIEW                                2777 N. STEMMONS FREEWAY                     SUITE 1000                                                                    DALLAS            TX      75207
 CITY OF FAIRVIEW                                C/O LINEBARGER GOGGAN BLAIR & SAMPSON, LLP ATTN: ELIZABETH WELLER              2777 N. STEMMONS FREEWAY       SUITE 1000   DALLAS            TX      75207
                                                                                              ATTN: CHAD TIMMONS, LARRY R.
 COLLIN COUNTY TAX ASSESSOR/COLLECTOR            C/O ABERNATHY, ROEDER, BOYD & HULLETT, P.C. BOYD & EMILY M. HAHN               1700 REDBUD BLVD               SUITE 300    MCKINNEY          TX      75069
 COLLIN COUNTY TAX ASSESSOR/COLLECTOR            P.O. BOX 8046                                                                                                              MCKINNEY          TX      75070
 DAIRYLAND USA CORP.                             C/O REED SMITH LLP                           ATTN: CHRISTOPHER LYNCH           599 LEXINGTON AVENUE           24TH FLOOR   NEW YORK          NY      10022
 DAIRYLAND USA CORP.                             THE CHEF'S WAREHOUSE, INC.                   ATTN: COURTNEY B. DENKOVICH       100 EAST RIDGE ROAD                         RIDGEFIELD        CT      06877
 ECOSTRUCTION LLC                                ATTN: SAM MODZELEWSKI                        1755 EAST HALLANDALE BEACH BLVD                                               HALLANDALE        FL      33009
 ECOSTRUCTION LLC                                C/O EDELBOIM LIEBERMAN REVAH OSHINSKY PLLC 20200 W. DIXIE HIGHWAY              STE 905                                     MIAMI             FL      33180
 EMPIRE OFFICE INC.                              C/O PECKAR & ABRAMSON, PC                    ATTN: DANIEL E. BUDORICK          30 NORTH LASALLE STREET        SUITE 4126   CHICAGO           IL      60602
 EMPIRE OFFICE INC.                              C/O SMITH, KATZENSTEIN & JENKINS LLP         ATTN: KATHLEEN M. MILLER          1000 WEST STREET, SUITE 1501   PO BOX 410   WILMINGTON        DE      19899
 EMPIRE OFFICE, INC.                             ATTN: JESSICA MUELLER                        396 ROUTE 6 & 209                 SUITE 3A                                    MILFORD           PA      18337
 EMPIRE OFFICE, INC.                             C/O SMITH, KATZENSTEIN & JENKINS LLP         ATTN: KATHLEEN M. MILLER          P.O. BOX 410                                WILMINGTON        DE      19899
 ERIC T LETKSUSKAS                               C/O BLACK TIE WINDOW CLEANING                ATTN: JESSICA LETKAUSKAS          2051 GATTIS SCHOOL RD #540-186              ROUND ROCK        TX      78664
 EZEQUIEL DIAZ                                   90 BEEKMAN AVE                               APT. 2E                                                                       TARRYTOWN         NY      10591
 FELLS POINT WHOLESALE MEATS, INC.               C/O REED SMITH LLP                           ATTN: CHRISTOPHER LYNCH           599 LEXINGTON AVENUE                        NEW YORK          NY      10022
 FELLS POINT WHOLESALE MEATS, INC.               C/O THE CHEFS' WAREHOUSE, INC.               ATTN: COURTNEY B. DENKOVICH       100 EAST RIDGE ROAD                         RIDGEFIELD        CT      06877
 FRANCHISE TAX BOARD                             ATTN: BANKRUPTCY SECTION MS A340             PO BOX 2952                                                                   SACRAMENTO        CA      95812-2952
 GET FRESH PRODUCE - BARRINGTON                  1441 BREWSTER CREEK BLVD                                                                                                   BARTLETT          IL      60103
 GET FRESH PRODUCE - BOLINGBROOK                 1441 BREWSTER CREEK BLVD                                                                                                   BARTLETT          IL      60103
 HARRIS COUNTY                                   C/O LINEBARGER GOGGAN BLAIR & SAMPSON, LLP ATTN: JOHN P. DILLMAN               PO BOX 3064                                 HOUSTON           TX      77253-3064
 HARRIS COUNTY, ET AL                            PO BOX 3547                                                                                                                HOUSTON           TX      77253-3547
 IRON MOUNTAIN INFORMATION MANAGEMENT, LLC       ATTN: JOSEPH CORRIGAN                        1 FEDERAL ST                      7TH FLOOR                                   BOSTON            MA      02110
 KING COUNTY TREASURY                            500 FOURTH AVENUE                            RM 600                                                                        SEATTLE           WA      98104-2340
 L.A. SPECIALTY CORP                             DBA VESTA FOOD SERVICE                       ATTN: SARA MARTINEZ               13527 ORDEN DR                              SANTA FE SPRING   CA      90670
 LOS ANGELES COUNTY TREASURER AND TAX COLLECTOR PO BOX 54110                                                                                                                LOS ANGELES       CA      90054-0110
 MARICOPA COUNTY TREASURER                       301 W JEFFERSON                              STE 100                                                                       PHOENIX           AZ      85003
                                                 C/O MARICOPA COUNTY ATTORNEY'S OFFICE, CIVIL
 MARICOPA COUNTY TREASURER                       SERVICES DIVISION                            ATTN: PETER MUTHIG                225 W. MADISON STREET                       PHOENIX           AZ      85003
 MARY RYAN AND JOHANNA NIELSON, INDIVIDUALLY AND
 ON BEHALF OF ALL OTHERS SIMILARLY SITUATED, LOS
 ANGELES COUNTY SUPERIOR COURT CASE NO. BC688633 C/O DANNING, GILL, ISRAEL & KRASNOFF, LLP    ATTN: UZZI O. RAANAN              1901 AVENUE OF THE STARS       SUITE 450    LOS ANGELES       CA      90067-6006
 MARY RYAN AND JOHANNA NIELSON, INDIVIDUALLY AND
 ON BEHALF OF ALL OTHERS SIMILARLY SITUATED, LOS
 ANGELES COUNTY SUPERIOR COURT CASE NO. BC688633 C/O KJT LAW GROUP, LLP                       ATTN: CASPAR JIVALAGIAN           230 N. MARYLAND AVENUE         SUITE 306    GLENDALE          CA      91206
 MICHAEL PACOVSKY                                1775 LASALLE AVE                                                                                                           NEW HAMPTON       IA      50659
 MICHAEL PACOVSKY                                N9497 RHINE RD                                                                                                             ELKHART LAKE      WI      53020-1671
 MONTGOMERY COUNTY, MD                           101 MONROE STREET                            THIRD FLOOR                                                                   ROCKVILLE         MD      20850
 NAVA-RUIZ, BRIANA                               1441 BRANDYWINE ROAD APT 500C                                                                                              WEST PALM BEACH   FL      33409
 NEW JERSEY DEPT. OF LABOR AND WORKFORCE
 DEVELOPMENT                                     DIVISION OF EMPLOYER ACCOUNTS                ATTN: BARRY LAFRANCO              PO BOX 379                                  TRENTON           NJ      08625-0379
 NEW YORK CITY DEPARTMENT OF FINANCE             C/O TAX, AUDIT AND ENFORCEMENT DIVISION      ATTN: BANKRUPTCY UNIT             375 PEARL STREET                            NEW YORK          NY      10038
 OFFICE OF THE ATTORNEY GENERAL OF NEW JERSEY    RICHARD J. HUGHES COMPLEX                    PO BOX 106                                                                    TRENTON           NJ      08625-0106
 PALM BEACH COUNTY TAX COLLECTOR                 ATTN: LEGAL SERVICES DEPARTMENT              PO BOX 3715                                                                   WEST PALM BEACH   FL      33402-3715


In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                                                                                Page 1 of 2
                                                       Case 19-11739-LSS        Doc 754            Filed 08/18/20         Page 4 of 7
                                                                                       Exhibit A
                                                                                Served Via First-Class Mail


                        NAME                                       ADDRESS 1                     ADDRESS 2                     ADDRESS 3       ADDRESS 4           CITY        STATE       ZIP
 PATRICK A. FITZGIBBON                           4901 GREENWOOD RD                  #150                                                                   SHREVEPORT          LA      71109-5503
 PRIME LINE DISTRIBUTORS, INC.                   2800 SW 42ND STREET                                                                                       FT LAUDERDALE       FL      33312
 RIVER TOWN SQUARE REGENCY, LLC                  C/O KELLEY DRYE & WARREN LLP       ATTN: ROBERT L. LEHANE            101 PARK AVENUE                      NEW YORK            NY      10178
 RIVER TOWN SQUARE REGENCY, LLC                  C/O REGENCY CENTERS, L.P.          ATTN: ERNST BELL, ESQ.            ONE INDEPENDENT DRIVE                JACKSONVILLE        FL      32202
 SANTA MONICA SEAFOOD                            18531 S. BROADWICK STREET                                                                                 RANCHO DOMINGUEZ    CA      90220
 SANTOS, IXA                                     4330 NE 18TH AVE                                                                                          POMPANO BEACH       FL      33064
 TERESA MARIE FITZSIMMONS                        1404 E LAS OLAS BLVD               #2461                                                                  FORT LAUDERDALE     FL      33301
 THE CHEFS' WAREHOUSE FLORIDA LLC                C/O REED SMITH LLP                 ATTN: CHRISTOPHER LYNCH           599 LEXINGTON AVENUE    24TH FLOOR   NEW YORK            NY      10022
 THE CHEFS' WAREHOUSE FLORIDA LLC                THE CHEFS' WAREHOUSE, INC.         ATTN: COURTNEY B. DENKOVICH       100 EAST RIDGE ROAD                  RIDGEFIELD          CT      06877
 THE CHEFS' WAREHOUSE MID-ATLANTIC LLC           C/O REED SMITH LLP                 ATTN: CHRISTOPHER LYNCH           599 LEXINGTON AVENUE    24TH FLOOR   NEW YORK            NY      10022
 THE CHEFS' WAREHOUSE MID-ATLANTIC LLC           THE CHEF'S WAREHOUSE, INC.         ATTN: COURTNEY B. DENKOVICH       100 EAST RIDGE ROAD                  RIDGEFIELD          CT      06877
 THE CHEFS' WAREHOUSE MIDWEST LLC                C/O REED SMITH LLP                 ATTN: CHRISTOPHER LYNCH           599 LEXINGTON AVENUE    24TH FLOOR   NEW YORK            NY      10022
 THE CHEFS' WAREHOUSE MIDWEST LLC                THE CHEFS' WAREHOUSE, INC.         ATTN: COURTNEY B. DENKOVICH       100 EAST RIDGE ROAD                  RIDGEFIELD          CT      06877
 THE CHEFS' WAREHOUSE WEST COAST, LLC            C/O REED SMITH LLP                 ATTN: CHRISTOPHER LYNCH           599 LEXINGTON AVENUE    24TH FLOOR   NEW YORK            NY      10022
 THE CHEFS' WAREHOUSE WEST COAST, LLC            THE CHEF'S WAREHOUSE               ATTN: COURTNEY B. DENKOVICH       100 EAST RIDGE ROAD                  RIDGEFIELD          CT      06877
 THE ICEE COMPANY CORP                           ATTN: TERRI JONES                  215 MASON RD                                                           LAVERGNE            TN      37086
 THE ICEE COMPANY CORP                           C/O THE ICEE COMPANY               PO BOX 515723                                                          LOS ANGELES         CA      90051
 TIDE CLEANERS LLP                               DAB MW CLEANERS EDIT TX, LLC       230 SPRING HILL DRIVE SUITE 325   ACCT AZ16689                         SPRING              TX      77386
 TRAVIS COUNTY                                   ATTN: JASON A. STARKS              PO BOX 1748                                                            AUSTIN              TX      78767
 TRIPLE B CORPORATION, DBA CHARLIES PRODUCE, A
 WASHINGTON CORPORATION                          ATTN: AMY AMUNDSON                 PO BOX 24606                                                           SEATTLE             WA      98124
 TRIPLE B CORPORATION, DBA CHARLIES PRODUCE, A
 WASHINGTON CORPORATION                          C/O SUSSMAN SHANK LLP              ATTN: JEFFREY C. MISLEY           1000 SW BROADWAY        SUITE 1400   PORTLAND            OR      97205
 ULINE                                           ULINE, INC.                        12575 ULINE DRIVE                                                      PLEASANT PRAIRIOE   WI      53158
 UNIVERSAL UNIFORM SUPPLY LLC                    C/O THOMPSON COBURN LLP            ATTN: DAVID D. FARRELL            ONE US BANK PLAZA       SUITE 2700   SAINT LOUIS         MO      63101
 WILLIS, BRITTANY                                800 MALIBU BAY DRIVE APT 303                                                                              WEST PALM BEACH     FL      33401




In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                                                                 Page 2 of 2
Case 19-11739-LSS   Doc 754   Filed 08/18/20   Page 5 of 7



                    Exhibit B
                                            Case 19-11739-LSS         Doc 754       Filed 08/18/20       Page 6 of 7

                                                                          Exhibit B
                                                                    Served Via Electronic Mail

                       NAME                                ADDRESS 1                             ADDRESS 2                          EMAIL
 AIRGAS USA, LLC                             ATTN: CARRIE ANN DODSON                                              CARRIE.DODSON@AIRGAS.COM
 BOCA MIZNER CLEANERS                        ATTN: LUIS ALBERTO RINCON                                            FARINCARR@HOTMAIL.COM
 BREE DARTHARD                                                                                                    THEIMANPROJECT@GMAIL.COM
 BRITTANY WILLIS                                                                                                  BRITTANYB2021@GMAIL.COM
 BROTHERS PRODUCE OF AUSTIN, INC.            C/O MCCARRON & DIESS                    ATTN: BLAKE SURBEY           BSURBEY@MCCARRONLAW.COM
 C & J M SERVICES INC.                                                                                            C_JMSERVICESINC@YAHOO.COM
 C & JM SERVICES INC.                                                                                             C_JMSERVICESINC@YAHOO.COM
 CALIFORNIA DEPARTMENT OF TAX AND FEE
 ADMINISTRATION (FUNCTIONAL SUCCESSOR TO
 BOARD OF EQUALIZATION 7/1/17)               SPECIAL OPS, MIC:55                                                  LEGALSOB@CDTFA.CA.GOV
 CALIFORNIA DEPARTMENT OF TAX AND FEE
 ADMINISTRATION /SPECIAL OPS, MIC:55         ATTN: SUSAN SINETOS                                                     LEGALSOB@CDTFA.CA.GOV
 CARTER, DEBRA                                                                                                       CARTERDEBRA44@YAHOO.COM
                                                                                     ATTN: HENRY JAFFE & KENNETH JAFFEH@PEPPERLAW.COM
 CENTURYLINK COMMUNICATIONS, LLC             C/O PEPPER HAMILTON LLP                 A. LISTWAK                      LISTWAKK@PEPPERLAW.COM
                                                                                                                     ED.CALDIE@STINSON.COM
                                                                                     ATTN: EDWIN H. CALDIE, KEVIN P. KEVIN.KITCHEN@STINSON.COM
 CENTURYLINK COMMUNICATIONS, LLC             C/O STINSON LLP                         KITCHEN AND LOGAN R. KUGLER LOGAN.KUGLER@STINSON.COM
 CENTURYLINK COMMUNICATIONS, LLC             C/O STINSON LLP                         ATTN: LUCAS L. SCHNEIDER        LUCAS.SCHNEIDER@STINSON.COM
 CHEFS' PRODUCE DALLAS, INC.                 ATTN: MICHAEL PIORKOWSKI                                                MICHAEL@CHEFSPRODUCE.COM
                                             C/O LINEBARGER GOGGAN BLAIR &
 CITY OF FAIRVIEW                            SAMPSON, LLP                            ATTN: ELIZABETH WELLER       DALLAS.BANKRUPTCY@PUBLICANS.COM
                                                                                                                  BANKRUPTCY@ABERNATHY-LAW.COM
                                                                                                                  CTIMMONS@ABERNATHY-LAW.COM
                                             C/O ABERNATHY, ROEDER, BOYD &           ATTN: CHAD TIMMONS, LARRY R. EHAHN@ABERNATHY-LAW.COM
 COLLIN COUNTY TAX ASSESSOR/COLLECTOR        HULLETT, P.C.                           BOYD & EMILY M. HAHN         LBOYD@ABERNATHY-LAW.COM
 DAIRYLAND USA CORP.                         C/O REED SMITH LLP                      ATTN: CHRISTOPHER LYNCH      CLYNCH@REEDSMITH.COM
 DAIRYLAND USA CORP.                         THE CHEF'S WAREHOUSE, INC.              ATTN: COURTNEY B. DENKOVICH CDENKOVICH@CHEFSWAREHOUSE.COM
 ECOSTRUCTION LLC                            ATTN: SAM MODZELEWSKI                                                SAM@ECOSTRUCTION.US
                                             C/O EDELBOIM LIEBERMAN REVAH
 ECOSTRUCTION LLC                            OSHINSKY PLLC                                                       BRETT@ELROLAW.COM
 EMPIRE OFFICE INC.                          C/O PECKAR & ABRAMSON, PC               ATTN: DANIEL E. BUDORICK    DBUDORICK@PECKLAW.COM
 EMPIRE OFFICE INC.                          C/O SMITH, KATZENSTEIN & JENKINS LLP    ATTN: KATHLEEN M. MILLER    KMILLER@SKJLAW.COM
 EMPIRE OFFICE, INC.                         ATTN: JESSICA MUELLER                                               JMUELLER@EMPIREOFFICE.COM
 EMPIRE OFFICE, INC.                         C/O SMITH, KATZENSTEIN & JENKINS LLP    ATTN: KATHLEEN M. MILLER    KMILLER@SKJAW.COM
 ERIC T LETKSUSKAS                           C/O BLACK TIE WINDOW CLEANING           ATTN: JESSICA LETKAUSKAS    JESSICA@BLACKTIEAUSTIN.COM
                                                                                                                 MRZEKE914@GMAIL.COM
 EZEQUIEL DIAZ                                                                                                   ALAN@ALANHARRISLAW.COM
 FELLS POINT WHOLESALE MEATS, INC.           C/O REED SMITH LLP                      ATTN: CHRISTOPHER LYNCH     CLYNCH@REEDSMITH.COM
 FELLS POINT WHOLESALE MEATS, INC.           C/O THE CHEFS' WAREHOUSE, INC.          ATTN: COURTNEY B. DENKOVICH CDENKOVICH@CHEFSWAREHOUSE.COM
                                                                                                                 MMONDRALA@GETFRESHPRODUCE.COM
 GET FRESH PRODUCE - BARRINGTON                                                                                  PSIKORSKI@GETFRESHPRODUCE.COM
                                                                                                                 MMONDRALA@GETFRESHPRODUCE.COM
 GET FRESH PRODUCE - BOLINGBROOK                                                                                 PSIKORSKI@GETFRESHPRODUCE.COM
                                           C/O LINEBARGER GOGGAN BLAIR &
 HARRIS COUNTY                             SAMPSON, LLP                              ATTN: JOHN P. DILLMAN        HOUSTON_BANKRUPTCY@PUBLICANS.COM
 IRON MOUNTAIN INFORMATION MANAGEMENT, LLC ATTN: JOSEPH CORRIGAN                                                  JOSEPH.CORRIGAN@IRONMOUNTAIN.COM
 KING COUNTY TREASURY                                                                                             LINDA.NELSEN@KINGCOUNTY.GOV

In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                             Page 1 of 2
                                            Case 19-11739-LSS           Doc 754      Filed 08/18/20     Page 7 of 7

                                                                             Exhibit B
                                                                     Served Via Electronic Mail

                     NAME                                  ADDRESS 1                           ADDRESS 2                             EMAIL
 L.A. SPECIALTY CORP                           DBA VESTA FOOD SERVICE                 ATTN: SARA MARTINEZ           SARA.MARTINEZ@VESTAFOODSERVICE.COM
 LOS ANGELES COUNTY TREASURER AND TAX
 COLLECTOR                                                                                                          BANKRUPTCY@TTC.LACOUNTY.GOV
                                               C/O MARICOPA COUNTY ATTORNEY'S
 MARICOPA COUNTY TREASURER                     OFFICE, CIVIL SERVICES DIVISION        ATTN: PETER MUTHIG            MUTHIGK@MCAO.MARICOPA.GOV
 MARICOPA COUNTY TREASURER                                                                                          DESI.RAMIREZ@MAIL.MARICOPA.GOV
 MARY RYAN AND JOHANNA NIELSON, INDIVIDUALLY
 AND ON BEHALF OF ALL OTHERS SIMILARLY
 SITUATED, LOS ANGELES COUNTY SUPERIOR         C/O DANNING, GILL, ISRAEL &
 COURT CASE NO. BC688633                       KRASNOFF, LLP                          ATTN: UZZI O. RAANAN          URAANAN@DANNINGGILL.COM
 MARY RYAN AND JOHANNA NIELSON, INDIVIDUALLY
 AND ON BEHALF OF ALL OTHERS SIMILARLY
 SITUATED, LOS ANGELES COUNTY SUPERIOR
 COURT CASE NO. BC688633                       C/O KJT LAW GROUP, LLP                 ATTN: CASPAR JIVALAGIAN       CASPAR@KJTLAWGROUP.COM
 MICHAEL PACOVSKY                                                                                                   MICHAELPACOVSKY@ICLOUD.COM
 MICHAEL PACOVSKY                                                                                                   MICHAELPACOVSKY@ICLOUD.COM
 MONTGOMERY COUNTY, MD                                                                                              TAMARA.STONER@MONTGOMERYCOUNTYMD.GOV
 NAVA-RUIZ, BRIANA                                                                                                  BRIANA.NAVA2@GMAIL.COM
 PALM BEACH COUNTY TAX COLLECTOR               ATTN: LEGAL SERVICES DEPARTMENT                                      LEGALSERVICES@PBCTAX.COM
 PRIME LINE DISTRIBUTORS, INC.                                                                                      TODD@PRIMELINEDIST.COM
 RIVER TOWN SQUARE REGENCY, LLC                C/O KELLEY DRYE & WARREN LLP           ATTN: ROBERT L. LEHANE        RLEHANE@KELLEYDRYE.COM
 RIVER TOWN SQUARE REGENCY, LLC                C/O REGENCY CENTERS, L.P.              ATTN: ERNST BELL, ESQ.        ERNSTBELL@REGENCYCENTERS.COM
 SANTA MONICA SEAFOOD                                                                                               RICHARDH@SMSEAFOOD.COM
 SANTOS, IXA                                                                                                        IXASANT224@AOL.COM
 TERESA MARIE FITZSIMMONS                                                                                           TEAFITZ52@GMAIL.COM
 THE CHEFS' WAREHOUSE FLORIDA LLC              C/O REED SMITH LLP                     ATTN: CHRISTOPHER LYNCH       CLYNCH@REEDSMITH.COM
 THE CHEFS' WAREHOUSE FLORIDA LLC              THE CHEFS' WAREHOUSE, INC.             ATTN: COURTNEY B. DENKOVICH   CDENKOVICH@CHEFSWAREHOUSE.COM
 THE CHEFS' WAREHOUSE MID-ATLANTIC LLC         C/O REED SMITH LLP                     ATTN: CHRISTOPHER LYNCH       CLYNCH@REEDSMITH.COM
 THE CHEFS' WAREHOUSE MID-ATLANTIC LLC         THE CHEF'S WAREHOUSE, INC.             ATTN: COURTNEY B. DENKOVICH   CDENKOVICH@CHEFSWAREHOUSE.COM
 THE CHEFS' WAREHOUSE MIDWEST LLC              C/O REED SMITH LLP                     ATTN: CHRISTOPHER LYNCH       CLYNCH@REEDSMITH.COM
 THE CHEFS' WAREHOUSE MIDWEST LLC              THE CHEFS' WAREHOUSE, INC.             ATTN: COURTNEY B. DENKOVICH   CDENKOVICH@CHEFSWAREHOUSE.COM
 THE CHEFS' WAREHOUSE WEST COAST, LLC          C/O REED SMITH LLP                     ATTN: CHRISTOPHER LYNCH       CLYNCH@REEDSMITH.COM
 THE CHEFS' WAREHOUSE WEST COAST, LLC          THE CHEF'S WAREHOUSE                   ATTN: COURTNEY B. DENKOVICH   CDENKOVICH@CHEFSWAREHOUSE.COM
 THE ICEE COMPANY CORP                         ATTN: TERRI JONES                                                    TCHERRY@ICEE.COM
 TIDE CLEANERS LLP                             DAB MW CLEANERS EDIT TX, LLC                                         DSPANIER@TDC-EDITTX.COM
 TRAVIS COUNTY                                 ATTN: JASON A. STARKS                                                JASON.STARKS@TRAVISCOUNTYTX.GOV
 TRIPLE B CORPORATION, DBA CHARLIES PRODUCE,
 A WASHINGTON CORPORATION                      ATTN: AMY AMUNDSON                                                   AMYA@TRIPLEBCORP.COM
 TRIPLE B CORPORATION, DBA CHARLIES PRODUCE,
 A WASHINGTON CORPORATION                      C/O SUSSMAN SHANK LLP                  ATTN: JEFFREY C. MISLEY       JMISLEY@SUSSMANSHANK,COM
 ULINE                                         ULINE, INC.                                                          ACCOUNTS.RECEIVABLE@ULINE.COM
 UNIVERSAL UNIFORM SUPPLY LLC                  C/O THOMPSON COBURN LLP                ATTN: DAVID D. FARRELL        DFARRELL@THOMPSONCOBURN.COM
 WILLIS, BRITTANY                                                                                                   SMDNB2@GMAIL.COM




In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                              Page 2 of 2
